Case 2:19-cv-05929-ODW-AFM Document 56 Filed 07/31/20 Page 1 of 9 Page ID #:492




 1                                                                                                 O
 2
 3
 4
 5
 6
 7
 8                         United States District Court
 9                         Central District of California
10
11   CHRISTOPHER WILLIAMS,                             Case № 2:19-cv-05929-ODW (AFMx)
12                        Plaintiff,
13          v.
14
     CITY OF LONG BEACH, SERGEANT                      ORDER GRANTING
15   RAY ALEXANDER, individually and as a              DEFENDANTS’ MOTION TO
     peace officer, OFFICER DEDIER                     BIFURCATE PLAINTIFF’S
16   REYES, individually and as a peace                MONELL CLAIMS AGAINST THE
     officer, OFFICER BRYANT YURIAR,                   CITY OF LONG BEACH AND TO
17   individually and as a peace officer,              STAY MONELL-RELATED
     SERGEANT DEREK ERNEST,                            DISCOVERY [37]
18   individually and as a peace officer, and
     DOES 1-10,
19
                          Defendants.
20
21
22                                      I.   INTRODUCTION
23          Pending before the Court is Defendants’ Motion to Bifurcate Plaintiff’s Monell
24   Claims Against the City of Long Beach and to Stay Monell-Related Discovery
25   (“Motion”). (Mot. to Bifurcate (“MTB”), ECF No. 37.) For the reasons discussed
26   below, the Court GRANTS Defendants’ Motion.1
27
     1
28    After carefully considering the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
Case 2:19-cv-05929-ODW-AFM Document 56 Filed 07/31/20 Page 2 of 9 Page ID #:493




 1                                        II.    BACKGROUND
 2          This case arises from an incident that allegedly took place in the early-morning
 3   hours of March 24, 2018. (First Am. Compl. (“FAC”) ¶ 7, ECF No. 29.) Plaintiff
 4   alleges that he was watching and recording a street fight when Defendant Officer
 5   Dedier Reyes unlawfully used force to detain Plaintiff in such a manner that injured
 6   Plaintiff’s right elbow. (FAC ¶ 7.) Plaintiff also alleges that he was wrongfully held
 7   and denied medical attention, and that Reyes conspired with Defendants Officer
 8   Bryant Yuriar and Sergeant Derek Ernest to cover up Reyes’s unlawful use of force.
 9   (FAC ¶ 7.) Further, Plaintiff alleges that Defendant Sergeant Ray Alexander, as the
10   supervising officer in charge, failed to timely direct Plaintiff’s release despite knowing
11   that Plaintiff was mistakenly detained. (FAC ¶ 7.)
12          Both of Plaintiff’s causes of action arise under 42 U.S.C. § 1983. Plaintiff’s
13   first cause of action alleges a violation of his Fourth and Fourteenth Amendment
14   rights by the individual police officer Defendants (collectively, the “Officers”). (FAC
15   ¶¶ 8–17.) Plaintiff’s second cause of action against Defendant City of Long Beach
16   (the “City”) is based on municipal liability under Monell v. Department of Social
17   Services, 436 U.S. 658 (1978). (FAC ¶¶ 18–23.) Defendants now move to bifurcate
18   Plaintiff’s Monell claim2 and to stay Monell-related discovery. (See generally MTB.)
19                                    III.      LEGAL STANDARD
20          Federal Rule of Civil Procedure 42(b) permits the Court to order a separate trial
21   of separate claims or issues “[f]or convenience, to avoid prejudice, or to expedite and
22   economize.” Fed. R. Civ. P. 42(b). The Court might bifurcate a trial to “avoid[] a
23   difficult question by first dealing with an easier, dispositive issue.” Danjaq LLC v.
24   Sony Corp., 263 F.3d 942, 961 (9th Cir. 2001). The court has broad, discretionary
25   authority to order bifurcation. Hirst v. Gertzen, 676 F.2d 1252, 1261 (9th Cir. 1982).
26
27   2
       Defendants also request bifurcation of the issues of punitive damages and liability as to Plaintiff’s
28   first cause of action, to the extent that Plaintiff’s punitive damages claim against the Officers
     Defendants relies on the same evidence of prior misconduct as his Monell claim. (MTB 11–12.)



                                                       2
Case 2:19-cv-05929-ODW-AFM Document 56 Filed 07/31/20 Page 3 of 9 Page ID #:494




 1   The moving party has the burden to prove that bifurcation is appropriate. Clark v.
 2   I.R.S., 772 F. Supp. 2d 1265, 1269 (D. Haw. 2009).
 3         A municipality may be liable for causing a cognizable injury under 42 U.S.C.
 4   § 1983 if the injury is a result of a custom or policy of the municipality. See Monell,
 5   436 U.S. at 690–91. When such Monell claims are asserted in conjunction with
 6   claims against individual defendants, courts often bifurcate them in the interests of
 7   “convenience and judicial economy” and “the avoidance of potential prejudice [to the
 8   individual defendants] and confusion.” See, e.g., Quintanilla v. City of Downey, 84
 9   F.3d 353, 356 (9th Cir. 1996); see generally Estate of Diaz v. City of Anaheim, 840
10   F.3d 592, 603 (9th Cir. 2016), cert. denied, 137 S. Ct. 2098 (2017) (reversing and
11   remanding for new trial finding abuse of discretion in failing to bifurcate liability from
12   damages). Indeed, no case “authorizes the award of damages against a municipal
13   corporation based on the actions of one of its officers when in fact the jury has
14   concluded that the officer inflicted no constitutional harm.” City of Los Angeles v.
15   Heller, 475 U.S. 796, 799 (1986) (per curiam). Rather, “[i]f a person has suffered no
16   constitutional injury at the hands of the individual police officer, the fact that the
17   departmental regulations might have authorized the use of constitutionally excessive
18   force is quite beside the point.” Id.
19                                    IV.      DISCUSSION
20         Here, Defendants request that Plaintiff’s Monell claim and the issue of punitive
21   damages be decided in a second phase of trial, as well as a stay in discovery of any
22   matters relevant exclusively to Plaintiff’s Monell claim. (See generally MTB.) The
23   Court addresses these requests in turn.
24   A.    Defendants’ Request to Bifurcate
25         In support of its motion to bifurcate, Defendants assert that (1) bifurcation will
26   avoid juror confusion and undue prejudice to the Officers; (2) bifurcation will promote
27   convenience and economy; and (3) the claims to be bifurcated involve separable
28   issues. The Court agrees.




                                                 3
Case 2:19-cv-05929-ODW-AFM Document 56 Filed 07/31/20 Page 4 of 9 Page ID #:495




 1         1.     Bifurcation Would Reduce the Potential for Juror Confusion and
 2                Prejudice to the Officers
 3         Defendants express concern that “Plaintiff will likely attempt to prove his
 4   Monell claim by introducing evidence concerning alleged misconduct of the officer
 5   defendants and other non-party officers that stem from prior unrelated incidents.”
 6   (MTB 4.) Thus, Defendants argue, “[t]he simultaneous presentation of this Monell
 7   evidence and evidence related to Plaintiff’s individual claims will unfairly prejudice
 8   the officer defendants by tainting them with unrelated claims of alleged wrongdoing
 9   that have nothing to do with their conduct during this incident.” (MTB 4.)
10         Plaintiff seemingly acknowledges that evidence of prior wrongful acts is not
11   generally admissible for proving that Defendants acted in the same wrongful manner
12   in this instance. (See Opp’n 3.) Nonetheless, Plaintiff argues that evidence of prior
13   acts is still admissible for proving that the Officers acted with a particular intent, plan,
14   or motive, as well as for impeachment purposes, and that Plaintiff intends to introduce
15   such evidence accordingly. (Opp’n 2–4, 22.) Plaintiff contends, “Since the jury is
16   allowed to hear the prior complainants and victims of brutality perpetrated by these
17   Defendants, introduced by Plaintiff to attack these Defendants’ credibility, there can
18   be no jury confusion or undue prejudice to Defendants.” (Opp’n 25.) Plaintiff is
19   mistaken.
20         To be sure, Federal Rule of Evidence 404(b)(2) permits the introduction of
21   evidence of prior wrongful acts to establish, among other things, that Defendants acted
22   with a particular intent, plan, or motive. See Fed. R. Evid. 404(b)(2). However,
23   Federal Rule of Evidence 404(b)(1) also explicitly states that such evidence “is not
24   admissible to prove a person’s character in order to show that on a particular occasion
25   the person acted in accordance with the character.” Fed. R. Evid. 404(b)(1) (emphasis
26   added). Similarly, although the Court may, on cross-examination, allow specific
27   instances of a witness’s conduct to be inquired into if they are probative of a witness’s
28   character for truthfulness, see Federal Rules of Evidence 404(a)(3) and 608(b),




                                                  4
Case 2:19-cv-05929-ODW-AFM Document 56 Filed 07/31/20 Page 5 of 9 Page ID #:496




 1   “[e]vidence of a person’s character or character trait is not admissible to prove that on
 2   a particular occasion the person acted in accordance with the character or trait.” Fed.
 3   R. Evid. 404(a)(1) (emphasis added).
 4         With these Rules in mind, Plaintiff intends to navigate the fine line between
 5   impermissible propensity evidence and permissible evidence for proving intent or
 6   character for untruthfulness, as to his first claim against the Officers. (See Opp’n 2–4,
 7   22.) As to his Monell claim, however, Plaintiff intends to rely on that same body of
 8   evidence of prior specific acts to establish his case-in-chief. (See Opp’n 3, 24–25.)
 9   The Court is unconvinced that such simultaneous presentation of the evidence would
10   not pose any risk of unfairly prejudicing the officers. Indeed, the evidence Plaintiff
11   intends to present in support of his Monell claim—which admittedly includes specific
12   instances of the Officers’ prior wrongful acts—may very well unfairly prejudice the
13   Officers as to Plaintiff’s first cause of action relating to the specific incident allegedly
14   involving Plaintiff, at least in part due to the jury’s likely confusion.
15         Plaintiff’s argument that evidence of prior acts may be admissible for limited
16   purposes does not change the outcome. Whether any particular piece of evidence is
17   admissible at trial is not presently at issue. Rather, the question is whether Defendants
18   have shown that bifurcation would tend to avoid a risk of prejudice to the Officers.
19   And as to that question, the Court finds that Defendants have indeed shown the
20   existence of such a risk. Moreover, the Court finds that bifurcation would avoid it.
21         2.     Bifurcation Will Promote Convenience and Economy
22         Next, Defendants argue that bifurcation will promote convenience and economy
23   because “[i]f the officer defendants are found not to have violated Plaintiff’s
24   constitutional rights, Plaintiff will be precluded from pursuing his Monell claims
25   against the City.” (MTB 7 (citing Heller, 475 U.S. at 799 and Wilson v. Morgan, 477
26   F.3d 326, 340 (6th Cir. 2007)). For his part, Plaintiff argues that no matter what
27   happens with respect to his first claim, his Monell claim will not be precluded because
28   exoneration of the Officers would not preclude a Monell claim based on the City’s




                                                   5
Case 2:19-cv-05929-ODW-AFM Document 56 Filed 07/31/20 Page 6 of 9 Page ID #:497




 1   failure to adequately train the Officers, or any other collective, constitutional failure
 2   attributable to the City. (See Opp’n 9–11 (citing, e.g., City of Canton v. Harris, 489
 3   U.S. 378 (1989) and Fairley v. Luman, 281 F.3d 913, 916–17 (9th Cir. 2002)).)
 4   Furthermore, Plaintiff argues that the Ninth Circuit’s decision in Heller, upon which
 5   Defendants rely, is not applicable to the case at hand. (Opp’n 9; see also MTB 7.)
 6         Neither side is fully correct. “In Heller, the Supreme Court held a jury’s
 7   determination that an individual officer did not use constitutionally excessive force
 8   precluded § 1983 municipal liability on that ground.”          Fairley, 281 F.3d at 916
 9   (emphasis added) (citing Heller, 475 U.S. at 799). Thus, Heller does control as to
10   claims arising from a constitutional violation by one of the Officers, such as Plaintiff’s
11   excessive force claim. See id. To be sure, however, Plaintiff is also correct that
12   Heller “ha[s] no bearing on . . . Fourth and Fourteenth Amendment claims against the
13   City for . . . alleged constitutional deprivations [that] were not suffered as a result of
14   actions of the individual officers, but as a result of the collective inaction of the
15   [municipality].” Fairley, 281 F.3d at 916–17.
16         The trouble with Plaintiff’s argument is that he has alleged both types of
17   liability—liability based on the Officers’ allegedly unconstitutional acts as well as
18   liability based on the collective inaction of the City—against all Defendants. Thus,
19   even if the Officers are found to have committed no constitutional violation and
20   Plaintiff proceeded on his Monell claims only as to the municipality’s direct liability,
21   the segment of Monell claims that stem from the unconstitutionality of acts allegedly
22   committed by the Officers would be precluded, even under the cases cited by Plaintiff.
23   See, e.g., Fairley, 281 F.3d at 916. Plaintiff’s contention that bifurcation could not
24   result in any conservation of judicial resources is a bridge too far.
25         Indeed, because Plaintiff’s Monell claim is based on the City’s acts as well as
26   the acts of the Officers, there exists a possibility of convenience and economy if
27   Plaintiff’s claims are bifurcated because exoneration of the Officers as to Plaintiff’s
28   first claim would necessarily obviate the need to hear at least a portion of Plaintiff’s




                                                  6
Case 2:19-cv-05929-ODW-AFM Document 56 Filed 07/31/20 Page 7 of 9 Page ID #:498




 1   Monell claim. See, e.g., Fairley, 281 F.3d at 916; see also Heller, 475 U.S. at 799.
 2   Accordingly, the Court finds that the interests of convenience and economy also
 3   support bifurcation here.
 4         3.      Plaintiff’s Claims Are Separable
 5         Defendants also argue that bifurcation is appropriate because Plaintiff’s claims
 6   involve separate issues. (MTB 9–11.) The thrust of Defendants’ argument is that
 7   Plaintiff’s first cause of action against the Officers involves only the alleged incident
 8   involving Plaintiff, and that Plaintiff’s second cause of action against the City under
 9   Monell will require proving a “well-established custom or practice of the City, which
10   cannot be proven with a single occurrence.” (MTB 9–11.) In response, Plaintiff
11   argues that he intends to use the same body of evidence to establish both of his claims,
12   and that bifurcation is therefore inappropriate. (Opp’n 3.)
13         The Court is not persuaded that Plaintiff’s claims are inseparable due to
14   necessarily    overlapping    evidence.       To    the   contrary,    “[c]ourts    in   this
15   [d]istrict . . . routinely bifurcate trials in [a] manner” that defers the issues of punitive
16   damages and Monell liability for a second phase of trial. See Bedetti v. City of Long
17   Beach, No. CV 14-9102-DMG (JCx), 2017 WL 5495146, at *1 (C.D. Cal. Apr. 12,
18   2017); see also, e.g., Green v. Cty. of Los Angeles, No. 2:12-cv-06007-CAS (CWx),
19   2014 WL 174988, at *1 (C.D. Cal. Jan. 16, 2014); Deats v. Cty. of Orange, No. CV
20   09-6322 PSG (PJWx), 2010 WL 11549563, at *1 (C.D. Cal. Nov. 24, 2010) (“To
21   prevent prejudice to any of the defendants in this case, and to promote judicial
22   economy, the Court bifurcates Plaintiff’s Monell claims from the other claims in the
23   lawsuit.”).   Indeed, this Court’s precedent indicates that bifurcating is not only
24   possible, but also routine.
25         For the reasons detailed above, including to prevent prejudice to the Officers
26   with respect to Plaintiff’s first claim and to promote judicial economy, the Court
27   concludes that bifurcation is appropriate here. Accordingly, the Court GRANTS
28   Defendants’ motion to bifurcate this case into two phases—the first to determine the




                                                   7
Case 2:19-cv-05929-ODW-AFM Document 56 Filed 07/31/20 Page 8 of 9 Page ID #:499




 1   Officers’ liability as to Plaintiff’s first claim, and the second to determine whether the
 2   City is liable under Monell and the measure of any punitive damages against the
 3   Officers with respect to Plaintiff’s first claim.
 4   B.    Defendants’ Request to Stay Monell-Related Discovery
 5         As to whether Monell-related discovery should be stayed, Defendants argue that
 6   “[t]he same reasons that support bifurcation also provide good cause for a stay of
 7   discovery with respect to the claims against the City until Plaintiff’s claims against the
 8   individual officers are adjudicated.”      (MTB 12.)    Plaintiff protests, arguing that
 9   “[b]ecause bifurcation at this time is not appropriate, stay of the Monell discovery and
10   separating discovery in phases would unnecessarily prolong the process and waste
11   judicial resources in overseeing two phases of discovery.” (Opp’n 25.)
12         The Court concludes that a partial stay of discovery is appropriate here for the
13   same reasons that bifurcation is appropriate. In particular, staying Monell-related
14   discovery will promote “[o]ne of the purposes of Rule 42(b)[, which] is to permit
15   deferral of costly and possibly unnecessary discovery proceedings pending resolution
16   of potentially dispositive preliminary issues.” Ellingson Timber Co. v. Great N. Ry.
17   Co., 424 F.2d 497, 499 (9th Cir. 1970). Further, as Defendants point out, courts that
18   bifurcate Monell claims from those against individual officers often stay
19   Monell-related discovery at the same time. See, e.g., Reyna v. Cty. of Los Angeles,
20   No. CV 19-2629 PA (MAAx), 2019 WL 6357251 (C.D. Cal. Sept. 23, 2019); N.P. v.
21   Torrance Unified Sch. Dist., No. CV 08-6003 PA (PJWx), 2009 WL 10700183 (C.D.
22   Cal. Nov. 19, 2009).
23         Accordingly, the Court also GRANTS Defendants’ request to stay
24   Monell-related discovery until after the liability or non-liability of the Officers is
25   determined.
26   ///
27   ///
28   ///




                                                   8
Case 2:19-cv-05929-ODW-AFM Document 56 Filed 07/31/20 Page 9 of 9 Page ID #:500




 1                                  V.   CONCLUSION
 2         In summary, the Court GRANTS Defendants’ Motion to Bifurcate Plaintiff’s
 3   Monell Claims Against the City of Long Beach and to Stay Monell-Related Discovery
 4   as detailed above. (ECF No. 37.)
 5
 6         IT IS SO ORDERED.
 7
 8         July 31, 2020
 9
10                              ____________________________________
11                                       OTIS D. WRIGHT, II
                                 UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                             9
